Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Portis on 2/9/2022.

The application has been amended as follows: 

	In the specification, rewrite the following claims as follows:
1.	An in vitro or ex vivo method for introducing a single copy or multiple copies of a gene of interest into a mammalian cell, comprising:
	a) providing a Helitron transposase, wherein the Helitron transposase is a Helraiser transposase comprising an amino acid sequence set forth in SEQ ID NO:1, or a sequence having at least 95% identity thereto;
	b) providing a construct comprising a gene of interest flanked by Helitron transposase LTS sequences, wherein the LTS sequences comprise a nucleic acid 
	c) introducing the Helitron transposase and the construct into a mammalian cell in vitro or ex vivo, wherein the Helitron transposase and the construct are provided as two separate entities, and wherein introducing the Helitron transposase and the construct into the mammalian cell results in the introduction of a single copy or multiple copies of the gene of interest into the genome of the mammalian cell. 

6.	Line 1, replace “A method” with “The method”.

9.	Line 1, replace “A method” with “The method”.
	Line 2, replace “a RTS sequence” with “RTS sequences”.

10.	Line 1, replace “A method” with “The method”. 
Line 3, replace “80%” with “95%”.

14.	The method as claimed in claim 1, where the gene of interest is an endogenous gene or a cDNA thereof and multiple copies of the endogenous gene or the cDNA thereof are introduced into the genome of the mammalian cell.

15.	The method as claimed in claim 1, wherein the gene of interest is a non-endogenous gene or a cDNA thereof.



19.	The method as claimed in claim 18, wherein the gene of interest is also flanked by RTS sequences.

20.	cancel.

21.  The method as claimed in claim 18, wherein said selecting clones comprises selecting clones with known copy numbers of the gene of interest.

22.  Line 1, replace “A method” with “The method”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found on the Helraiser transposase of SEQ ID NOS:1, the LTS sequences of  DEQ ID NO:3, or the RTS of SEQ ID NO:4.  Inventors are the first to characterize and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632


/MARCIA S NOBLE/Primary Examiner, Art Unit 1632